                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                                  Case No. 18-cr-03584-BAS

                                              Plaintiff,
                        VS.
                                                                  JUDGMENT OF DISMISSAL
Ruben Palacios-Herrera,


                                          Defendant.




IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 0    the Court has dismissed the case for unnecessary delay; or

 0    the Court has granted the motion of the Government for dismissal, without prejudice; or

 0    the Court has granted the motion of the defendant for a judgment of acquittal; or

 0    a jury has been waived, and the Court has found the defendant not guilty; or

 0    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Information:
      8:1326(a) and (b) - Removed Alien Found in the United States (Felony)(1)




 D~~: 1W1~2018~~~~~-D~~~~-~~~~~~~~~~~~~
                                                                on. William V. Gallo
                                                                nited States Magistrate Judge
                                    OCT l 8 2018

                              Cl.J~l'lK US tl1S1 RICT COURT
                         ~OllTH~~N DISTHICT OF CALIFORNIA
                         ev                            DEPUTY
